Citation Nr: 1740003	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2016 the Veteran presented testimony at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is of record.  As discussed in further detail below, at his hearing, the Veteran requested that the record be left open for 30 days to allow submission of additional evidence in the form of a medical statement from the Veteran's clinician and medical records from the Social Security Administration (SSA).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks service connection for chronic obstructive pulmonary disease, to include pulmonary sarcoidosis.

During the August 2016 Board videoconference hearing, the Veteran stated that he received benefits from the SSA and requested the Veteran's Law Judge keep the record open for 30 days to allow submission of medical records obtained from SSA.  The only document from the SSA of record is a notice of favorable decision dated in November 2010.  That notice refers to a pulmonary disorder.

There is no indication in the claims file that records have been submitted by the Veteran or requested from the SSA by the AOJ.  As long as a reasonable possibility exists that SSA disability records are relevant to a veteran's claim, VA is required to assist the veteran in obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the AOJ must make necessary efforts to obtain and associate with the claims file a copy of any SSA determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with respect to requesting records from Federal facilities.  If receipt of any additional evidence triggers VA's duty to provide a medical examination, or any other development, the AOJ should ensure that such development is completed.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration a copy of its records pertinent to any claim of the Veteran for Social Security disability benefits, as well as copies of all medical records underlying that claim and determination.  All records and/or responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  The request should follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  

2.  Thereafter, conduct any additional development as deemed necessary following receipt of any SSA records or other evidence and readjudicate the claim that is the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


